— Order, Supreme Court, New York County (Gammerman, J.), entered February 23, 1984, and judgment entered thereon on March 7, 1984, denying that part of the defendants’ motion seeking summary judgment dismissing the first cause of action, affirmed, without costs, and without prejudice to renewal of the motion for summary judgment after completion of discovery.
In denying the motion of defendants for summary judgment dismissing the first cause of action, essentially seeking damages for allegedly fraudulent misrepresentation, Special Term observed that plaintiff should have an opportunity for discovery. The order thereafter entered did not explicitly embody that aspect of Special Term’s determination. Accordingly, in affirming, we do so without prejudice to renewal after plaintiff has had the opportunity for discovery. Concur — Kupferman, J. P., Sandler, Sullivan and Fein, JJ.